Citation Nr: 1608047	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  14-02 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable evaluation for the residuals of epididymitis and an epididymectomy.

2.  Entitlement to an effective date earlier than June 7, 2010, for the granting for service connection for erectile dysfunction.

3.  Entitlement to an effective date earlier than June 7, 2010, for the assignment of special monthly compensation based on the loss of use of a creative organ.  

4.  Whether new and material evidence has been received sufficient to reopen the appellant's claim for entitlement to service connection for a right foot disorder, to include recurrent plantar warts, and, if so, whether service connection may be granted.  

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a disability of the thoracic segments of the spine, to include arthritis.  

7.  Entitlement to service connection for a bilateral knee disability.  

8.  Entitlement to service connection for a left foot disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant had active military service from May 1980 to August 1990.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from rating decisions of October 2009 and April 2012 issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.  Subsequent to the perfection of his appeal, the appellant proffered testimony before the undersigned.  A transcript of that hearing was prepared and has been included in the claims file for review.  

The record reflects that since the appellant proffered testimony before the Board, he has submitted a claim involving a heart disability and a disability of the lumbar segment of the spine.  Neither of these conditions are the subject of this appeal and, as such, they are referred back to the RO for additional processing and development.  

The service connection issues noted on the front page of this Decision/Remand are addressed in the REMAND portion of the decision below and they are REMANDED to the Agency of Original Jurisdiction (AOJ) for further action.


FINDINGS OF FACTS

1.  On the record at a June 2015 hearing, the appellant testified prior to a decision on the appeal, that he wished to withdraw his appeals on the issues of entitlement to earlier effective dates for the granting of special monthly compensation and service connection for an erectile dysfunction, and entitlement to a compensable evaluation for the residuals of epididymitis and an epididymectomy.  

2.  In a November 1990 rating action, the RO denied service connection for a disability of the right foot.  The RO notified the appellant of that action but he did not appeal that determination nor did he submit new and material evidence within a year of the notice.

3.  The evidence received since the November 1990 rating action is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of sustaining the appellant's claim for entitlement to service connection for a right foot disability.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal with respect to the issues of entitlement to a compensable evaluation for the residuals of epididymitis and an epididymectomy, entitlement to an effective date earlier than June 7, 2010, for the granting for service connection for erectile dysfunction, and entitlement to an effective date earlier than June 7, 2010, for the assignment of special monthly compensation based on the loss of use of a creative organ, have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).

2.  The November 1990 RO decision that denied the appellant's claim for entitlement to service connection for a disability of the right foot is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

3.  New and material evidence has been received, and the claim for entitlement to service connection for a right foot disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal

Under 38 U.S.C.A. § 7105(d)(5) (West 2014), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.204(b) (2015).  Withdrawal may be made by the veteran or by his authorized representative in writing or on the record at a hearing.  38 C.F.R. § 20.204(a) (2015).

On the record at the June 2015 Board Hearing, the appellant stated that he wished to withdraw his appeal with respect to the issues of entitlement to a compensable evaluation for the residuals of epididymitis and an epididymectomy, entitlement to an effective date earlier than June 7, 2010, for the granting for service connection for erectile dysfunction, and entitlement to an effective date earlier than June 7, 2010, for the assignment of special monthly compensation based on the loss of use of a creative organ.  As the appellant has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issues and they are dismissed. 


II.  New and Material Evidence

The appellant's claim for service connection for a right foot disability was denied by the RO in November 1990.  He was notified of the decision, but did not submit a notice of disagreement or new and material evidence within one year of that notice.  The decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.156(b) (2015).  As a result, service connection for this disability may now be considered on the merits only if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

For claims to reopen, evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Additionally, the evidence necessary to meet the criteria of raising a reasonable possibility of substantiating the claim should be interpreted as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

As reported, shortly after the appellant was discharged from service, he applied for service connection for a right foot disability.  In November 1990, the RO denied this claim based on the fact that the appellant had submitted no evidence showing a currently disability or that he had a possibly pre-existing disability that was aggravated by service.  The appellant was notified of this decision and of his appeal rights.  He did not submit a notice of disagreement and no relevant evidence was received within one year of that notice.  Hence, the November 1990 rating action became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103; see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b) (2014).

Nearly nineteen years later, the appellant submitted a claim for service connection for multiple disorders, including that involving the right foot.  The appellant averred that he continued to suffer from growths (calluses or plantar warts) on the bottom of the right foot and that the foot continued to produce pain.  In conjunction with his claim for a myriad of disabilities, the appellant's medical records were obtained.  Of particular note is a medical record showing complaints of pain in the foot.  Also of note is his testimony before the Board in which he stated that he continued to suffer from plantar warts or growths on the bottom of the foot, and that these growths had continued to occur since he was discharged from service in 1990.  

This information is clearly new and relate to a previously unestablished fact necessary to substantiate the claim.  Accordingly, the Board concludes that the appellant has submitted evidence that is new and material, and the issue of entitlement to service connection for a right foot disability is reopened.


ORDER

1.  The issues of entitlement to a compensable evaluation for the residuals of epididymitis and an epididymectomy, entitlement to an effective date earlier than June 7, 2010, for the granting for service connection for erectile dysfunction, and entitlement to an effective date earlier than June 7, 2010, for the assignment of special monthly compensation based on the loss of use of a creative organ, are dismissed.  

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a right foot disorder; to this extent, the appeal is granted.  


REMAND

VA's duty to assist the appellant in the development of his or her claim includes the providing of a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record reflects that a VA examiner has not commented on the assertions made by the appellant; i.e., that he now suffers from conditions he believes are service-related or were caused by or related to or aggravated by his service.  Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims, the case is REMANDED to the AOJ for the following development: 

1.  The AOJ should contact the appellant and ask that he identify all sources of medical treatment for the disabilities currently on appeal (right foot disorder, to include recurrent plantar warts, tinnitus, a disability of the thoracic segments of the spine, to include arthritis, a bilateral knee disability, and a left foot disorder), and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the AOJ should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2015).

2.  Thereafter, the AOJ should schedule the appellant for medical examinations by an examiner (a medical doctor) with appropriate expertise.  The claims folder and a copy of this remand are to be made available to each examiner to review prior to the examination.  Any indicated tests and studies should be conducted and all findings should be reported in detail. 

Each examiner should render an opinion as to whether it is at least as likely as not that the appellant's purported disorder is related to his service.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  Each examiner must provide a comprehensive rationale for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  A comprehensive clinical history should be obtained.  The examination report must include discussions of the appellant's documented medical history and assertions.  If further testing or examination by specialists is required to evaluate the claimed disability, such testing or examination is to be done before completion of the examination report. 

The appropriate examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition(s), or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination(s) and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause to so report.  See 38 C.F.R. § 3.655 (2015).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination(s) must be included in the claims folder and it must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  The AOJ should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Then, the AOJ should readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the appellant and his accredited representative should be provided a supplemental statement of the case and provided an appropriate period of time to respond.  Thereafter, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


